               Case
             FO~I TO4:19-cv-01973-MWB-MA Document
                     RE USED BY A PRISONER         1 Filed
                                            L\1 FlLING     11/18/19
                                                       A C1VJL      PageCOMPLAINT
                                                                RIGHTS   1 of 15

                               IN THE UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT 0}.' l~RNNSY.LVANV.J.

...Q9104.:.05d._
(Inmate Numb~r)

_Neal Beniarnj n ·
(Name of Plaintiff)                                                            '-/ .'/ (j - (!, V~ /Cf/~
                                                                                 (Case Number)

(Address of Plaintiff)

                                                            .   :
                                                                                  COMPLAINT
                 vs.
                                                                ...                                       FH..ED
                                                                                                        SCRANTON


-~- --·-----------                                                                            PER_..,..._ _
(Names of Defendants)

                        TO B'E l '"lLED UNDER:   _x_ 4.2   U.S.C. § 1983 • STATE OFFICIAI.S
                                                 _ _ 28 U.S.C. § 1331 ~ FEDERAL OFFICIAT.S
.L     Prevkms Lawsuits

       l\,       If you have filed any other lawsuits in federal court while a prisoner please list the caption
                 and case number including year, as well as the name of the judicial officer to whom it was
                 as:rigned:
                 ...-.---·-·-N/.A__________

                 -~   ..·---- ··.;...._----------------------·- - - - - - -

                 -·--··--··---·--·---------------


 II.   Exhaustion of Administrative Remedies

       A".       Is there a grievance procedure available at your institution?
                      Yes        No

       .B.       I-lave you filed a grievance concerning the facts relating to this complaint?
                      Yes         No

                 If your answer is no, explain why not          ~A ·-·--·- ·-- - - - - - - - -..·--·-


       C.        Is the grievance process completed? -~~.Y~::~             ...~-l~·o
"'   . "'
     Ill.
                   Case 4:19-cv-01973-MWB-MA Document 1 Filed 11/18/19 Page 2 of 15
            Defendants

            (In Item A below, place the full name of the defendant in the first blank, his/her official position in
            the second blank, and his/her place of employmc.nt :in tbe third blank. Use Item B for the names,
            positions and places of employment of any additional defendants.)

            A       Defendant United States of Affierica/Cong:c.es.s__           - - -- - - - is employed
                    as                                   at
                         -------~---~


            B.    · Additional defendants
                                           ~-~----·-~-




     N. Statement of Claim

            (State here as briefly as possible the facts of your case. Describe how each defendant is involved,
            including dates and places. Do not give any legal arguments or cite any cases or statutes. Attach
            extra sheets if necessary.)

            l.       Congress : r'1rst Step Act of 2018 violates Plaintiff Is Constitutional
                     rights under the Fifth Amendment pursuant to Equal Protection Right s

                     and Eoual Treatment that results from the imposition that bars reduction
                     of sentence eligibility for cocaine base (cr ack) pur suant to §841(b)(l)(c)

                     while giving reduced sentence eligibilitv to 841( b)( l )(A) and (b)(l)(B)
                     (See attached .Penial ..___________.__ _

            2.       Plaintiff was sentenced to 30 years for 14 ki l ograms of cocaine base

                     esti mated by the Probation office that was never found by Plaint ff ' s
                     Jury.


            3.



                                            ----~-------------·




                    - - - - - - - -----------·-··----------------------- - - - -
                           Case 4:19-cv-01973-MWB-MA Document 1 Filed 11/18/19 Page 3 of 15
'   4-   ......

    V.            Relief

                  {State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no
                  cases or statutes.)

                  1.        $3,500 a day starting from January 1, 2019 unti l the date ending violation

                            of f laintiff' s Cons titutional Rights under the Fifth Arnenament Equal
                            Treatment.




                  2.




                  3.

                                                ---·----·- - - - - -- - - - - - - - --
                                         ---------




    Signed this               II         day   of ~~ ;L O 1'1 , ,-_ .




    I declare under penalty of perjury that the foregoing is true and correct.


         '-t/~ _
    (Date)
               _f~lj_                               -~~~~   -- -
                                                     (Signatur~ of Plaintift)
                                                       7- -


                                                               3
                                                                     mrps:11ecr.nywci.c1rcLC1cn/cg1-bm/lJispatch.pl? 15721235129707
                     Case 4:19-cv-01973-MWB-MA Document 1 Filed 11/18/19 Page 4 of 15
4   ..


         Other Orders/Judgments
         1:97-cr-00133-RJA-LGF USA v.
         Benjamin et al CASE CLOSED
         on 02/03/2009

         CLOSED 2003


                                                     U.S. DISTRICT COURT

                                      U.S. District Court, Western District of New York

         Notice of Electronic Filing

         The following transaction was entered on 3/15/2019 at 8:47 AM EDT and filed on 3/15/2019
         Case Name:           USA v. Benjamin et al
         Case Number: _       1:97:-cr-00133-RJA-LGF
         F iler:
         Documem: i'lumber: 930(No document attached)

         Docket Text:
         TEXT ORDER as to Neal Benjamin, setting schedule on prose Defendant's [927] Motion to
         Reduce his Sentence Pursuant to Section 404 of the First Step Act. Supplemental
         PreSentence Report due 3/25/2019. Response due 4/2/2019. Reply due 4/16/2019. A copy
         of this entry has been mailed to Neal Benjamin, 09104-055, ALLENWOOD LOW FEDERAL
         CORRECTIONAL INSTITUTION, Inmate Mail/Parcels, P.O. BOX 1000, WHITE DEER, PA
         17887. SO ORDERED. Issued by Hon. Richard J. Arcara on 3/15/19.(LAS)


         1:97-cr-00133-RJA-LGF-2 Notice has been electronically mailed to:

         David G. Jay (Terminated)          davidgjay@verizon.net

         Geraid T. ¥/alsh   (T~rmi11ated)     gtwalsh@zsa.cc, gtwalsh59@msn.com

         Margot S.   Be~ett (Terminated)        margotesq@aol.com

         Joseph M. Guerra, III     joseph.m.guerra@usdoj .gov, karen.barone@usdoj .gov

         Herbert L. Greenman (Terminated)          hgreenman@lglaw.com, ejagord@lglaw.com

         Frank L. LoTempio, III (Terminated)         flotempio@lotempiopc.com, mcrane@lotempiopc.com

         John J. Molloy (Terminated)         jmolloy@johnmolloylaw.com, jmallery@johnmolloylaw.com

         Thomas S. Duszkiewicz        thomas.s.duszkiewicz@usdoj.gov, karen.a.brown@usdoj.gov
                                                                                                                      .       I .-f
                                                                                                                                      _;;_ I
         Terry Granger (Terminated)          tgranlaw@aol.com                                  111111. ; 1 , .. ,~,       <




t ·of3                                                                                                                        03/ 15/2019, 8:47 AM
..   ..       Case
               Case4:19-cv-01973-MWB-MA
                     1:97-cr-00133-RJA-LGF Document
                                           Document 1
                                                    931Filed  11/18/19
                                                          Filed 04/01/19Page
                                                                         Page5 1of5
                                                                               of 15




          IN TIIB UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NEW YORK


          UNITED STATES OF AMERICA,

                         v.                                               97-CR-133-RJA

          NEAL BENJAMIN,

                                       Defendant.


                                  RESPONSE TO MOTION PURSUANT TO
                                  SECTION 404 OF THE Fm.ST STEP ACT

                The United States of America, by and through its attorneys, James P. Kennedy, Jr.,

          Uruted States Attorney for the Western District ofNew York, and Joseph M. Guerra, ID,

          A~sistant   United States Attorney, of counsel, hereby responds to the defendant's motion

          pursuant to Section 404 of the First Step Act. The government states as follows:



                 I.      By way of a motion filed March 12, 2019, the defendant has moved for a

          reduction of his sentence of imprisonment and supervised release based upon Section 404 of

          the First Step Act which was effective December 21, 2018. The following is the government's

          response to this motion.



                                                Prior Proceedings    .

                 2.       By way of a superseding indictment returned on April 28, 1998, the defendant

          was charged with various violations relating to the distribution of controlled substances

          (Docket Item 164). The defendant proceeded to trial and, on December 17, 1999, was

          convicted of Counts 1 and 3 of the superseding indictment wh~ch charged, respectively,
     Case
      ca.Se4:19-cv-01973-MWB-MA    Document 1931Filed
             1:97-cr-00133-RJA-LGF ·Document           11/18/19
                                                   Filed 04/01/19Page
                                                                  Page62
                                                                       ofof155




 conspiracy to distnlmte cocaine, cocaine base and marijuana in violation of 21 U.S.C. §§ .

. 84l(a)(l) and 846, and distribution of cocaine base in violation of 21 U.S.C § 84l(a)(l)

(Docket Item 360)1•
                               /




        3.       The presentence report (PSR) found that the defendant was subject to the

penalties of 21 U.S.C. § 841(b)(l)(C) for both counts of conviction (Docket Item 883, p.1;

~49). ·The   first and second attempts at sentencing the defendant resulted in appellate orders

vacating the sentences and directing re-sentencings (Docket Items 677, 809). On December

 18, 2008, the defendant was sentenced principally to 30 years imprisonment and 3 years

 supervised release.



        4.       The defendant has now .moved for a reduced sentence ·o f imprisonment and

 supervised release pursuant to the First Step Act of 2018.



                                      First Step Act of 2018

        4.       Section 404 of the First Step Act provides as follows:

        SEC. 404. Application of Fair Sentencing Act.

        (a) Definition of covered offense.-In this section, the tenn "covered offense"
        means a violation ofa Federal cri.miiial statute, the statutory penalties for which
        were modified by section 2 or 3 ofthe Fair Sentencing Act of2010 (Public Law
        111-220; 124 Stat. 2372), that was committed before August 3, 2010.




. 1. AlthoughCount I of the superseding indictment alleged enhanced penalties based on drug
 quantity pursuant to 21 U.S.C. § 84I(b)(l)(A), the jury's verdict found no drug quantities
 thereby negating such enhanced penalties. As a result, as with Count 3, the defendant was
 only subject to the penalties of§ 84l(b)(l)(C) on his conviction of Count 1.

                                                 2
. ,.       Case 4:19-cv-01973-MWB-MA Document 1 Filed 11/18/19 Page 7 of 15
            Case 1:97-cr-00133-RJA-LGF Document 931 Filed 04/01119 Page 3 of 5




              (b) Defendants previously sentenced. -A court that imposed a sentence for a.
              covered offense may, on motion of the defendant, the Director of the Bureau
              of Prisons, the attorney for the Government, or the court, impose a reduced
              sentence as if sections 2 and· 3 of the Fair Sentencing Act of 2010 (Public Law
              111-220; 124 Stat. 2372) were in effect at the time the covered offense was
              committed. ·

               (c) Limitations.- No court shall entertain a motion made under this section to
               reduce a sentence ifthe sentence was previously imposed or previously reduced
               in accordance with the amendments ·made by sections 2 ·and 3 of the Fair
               Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372) or if a previous ·
             . motion made under this section to reduce the sentence was, after the date of
               enactment of this Act, denied after a complete review of the motion on the
               merits. Nothll!g in this section shall be construed to require a court to reduce
               any sentence pursuant to this section.


              5.     Section 2 of the Farr Sentencing Act of 2010 increased the amounts of cocaine

       base necessazy to trigger the 5 and 10 year mandatory minimum terms of imprisonment of21

       U.S.C. §§ 841(b)(l)(B) and (A), respectively, from 5 and 50 grams to 28 and 280 grams.

       Section 3 ofthe Fair Sentencing Act also eliminated the enhanced penalties for a violation of

       21 U.S.C. § 844(a) involving in excess of 5 grams of cocaine base.


              6.     Important to this case, the Fair Sentencing Act did not affect the sentences of

       defendants sentenced pursuant to 21 U.S.C. § 841(b)(l)(C). The defendant recognizes in his

       motion that he was sentenced pursuant to§ 841(b)(l)(C) (Docket Item 927, at 1, 3). As set

       forth above, this is consistent vvith the PSR which similarly found that§ 841(h)(i)(C) applied

       to the defendant. Accorclingly, the First Step Act affords no relief to the defendant.


              7.     By way of a memorandum dated Aprill, 12019, the Probation Office found

       that the defendant is also not entitled to a reduction of his sentence based on amended .d rug

       Sentencing Guidel.ines.




                                                      3
                 Case 4:19-cv-01973-MWB-MA Document 1 Filed 11/18/19 Page 8 of 15
ill   ••
                  Case 1:97-cr-00133-RJA-LGF Document 93l Filed 04/01/19. Page 4 of 5



                                                     Conclusion


                  It is respectfully submitted that the defendant's motion should be denied in all respects.


                  DATED: Buffalo, NewYor~ April I , 2019.


                                                               JAMES P. KENNEDY, JR.
                                                               United States Attorney

                                                        BY:    ls/JOSEPHM. GUERJU., III
                                                               Assistant United States Attorney
                                                               United States Attorney's Office
                                                               Western District ofNew York
                                                               138 Delaware Avenue
                                                               Buffalo, New York 14202
                                                               716/843-5824
                                                               joseph.m.guem1@usdoj.gov

           To:    Neal Benjamin
                  Reg. No. 09104-055
                  FCC Allenwood Low
                  PO Box 1000
                  White Deer, PA 17887




                                                           4
.   '~   .
                   Case
                   Case 1:97-cr-00133-EAW-LGF Document1928Filed
                        4:19-cv-01973-MWB-MA Document        Filed 03/14/19
                                                                11/18/19    Page
                                                                          Page 9 of1of2
                                                                                    15



             IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NEW YORK


             UNITED STATES OF AMERJCA,

                           v.                                                      97-CR-133

             NEAL BENJAMIN,

                                          Defendant.



                                           NOTICE OF APPEARANCE

                    TO: . Clerk of the United States District Court
                          for the Western District ofNew York


                    You are hereby requested to enter my appearance as counsel for the United States on

             the above-entitled action.

                    DATED: Buffalo, New York, March 14, 2019.

                                                       JAMES P. KENNEDY, JR.
                                                       United States Attorney


                                                 By: Isl JOSEPHM. GUERRA, fil
                                                       Assistant United States Attorney
                                                       United States Attorney's Office
                                                       Western District of New York
                                                       138 Delaware Avenue
                                                       Buffalo, New York 14202
                                                       (716) 843-5824
                                                       joseph.m.guerra@usdoj.gov
..
 ,   ,.        Case 1:97-cr-00133-EAW-LGF
               case                       Document1928
                    4:19-cv-01973-MWB-MA Document        Filed
                                                     Filed     03/14/19
                                                            11/18/19    Page
                                                                      Page    2 of
                                                                           10 of 152



          IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NEW YORK


          UNITEP STATES OF AMERICA,

                        v.                                                         97-CR-133

          NEAL BENJAMIN,

                                       Defendant.



                                         CERTIFICATE OF SERVICE
                 I hereby certify that on March 14, 2019, I filed the foregoing NOTICE OF

          APPEARANCE with the Clerk of the District Court using its CM-ECF system. As the

          defendant is representing himself pro se, I further certify that the foregoing was provided to

          him via United States mail with delivery to be made at his place of incarceration stated below:

                                        Neal Benjamin
                                        #09104-055
                                        FCI Allenwood Low
                                      ' Federal Correctional Institution
                                        P.0.-Box 1000
                                        White Deer, PA 17887




                                                      Is !KATHLEENM. RIEMAN
                        case
                        Case 1:97-cr-00133-EAW-LGF Document1928
                             4:19-cv-01973-MWB-MA Document        Filed
                                                              Filed     03/14/19
                                                                     11/18/19    Page
                                                                               Page    2 of
                                                                                    11 of 152



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NEW YORK


                   UNITEP STATES OF AMERICA,
...   · ·~   .,,

                                 v.                                                        97-CR-133

                   NEAL BENJAMJN,

                                                Defendant.



                                                  CERTIFICATE OF SERVICE

                          I hereby certify that on March 14, 2019, I filed the foregoing NOTICE OF

                   APPEARANCE with the Clerk of the District Court using its CM-ECF system. As the

                   defendant is representing himself pro se, I further certify that the foregoing was provided to

                   him via United States mail with delivery to be made at his place ofincarceration stated below:

                                                 Neal Benjamin
                                                 #09104-055
                                                 FCI Allenwood Low
                                               ' Federal Correctional Institution
                                                 P.0. Box 1000
                                                    1



                                                 White Deer, PA 17887




                                                               Is !KATHLEENM. RIEMAN
                 Case 4:19-cv-01973-MWB-MA Document 1 Filed 11/18/19 Page 12 of 15
• , ~ .Orders on Motions
  10/ 25/2019·-00133-RJA-LGF USA v.
       8enjamin et al CASE CLOSED
       on 02/03/2009

      CLOSED 2003


                                              U.S. DISTRICT COURT

                                  U.S. District Court, Western District of New York

      Notice of Electronic Filing

      The fo llowing transaction was entered on 10/22/2019 at 10:37 AM EDT and filed on 10/22/2019
      Case Name:            USA v. Benjamin et al
      Case Number:          l :97-cr-00133-RJA-LGF
      Filer:
      Document Number: 939

      Docket Text:
      ORDER as to Neal Benjamin (2): For the reasons stated in the accompanying Order,
      defendant's [927] Motion to Reduce Sentence pursuant to 18 U.S.C. § 3582 and the First
      Step Act of 2018, Pub. L. N. 115-391, § 404, 132 Stat 5194 (Dec. 21 , 2018) is denied. A copy
      of the Order and this entry have been mailed to Neal Benjamin, 09104-055, ALLENWOOD
      LOW FEDERAL CORRECTIONAL INSTITUTION, Inmate Mail/Parcels, P.O. BOX 1000,
      WHITE DEER, PA 17887. SO ORDERED. Signed by Hon. Richard J. Arcara on
      10/21/2019.(LAS)


      1:97-cr-00133-RJA-LGF-2 Notice has been electronically mailed to:

      David G. Jay (Terminated)      davidgjay@verizon.net

      Gerald T. Walsh (Terminated)     gtwalsh@zsa.cc, gtwalsh59@msn.com

      Margot S. Bennett (Terminated)     margotesq@aol.com

      Joseph M. Guerra, III   joseph.m.guerra@usdoj.gov, karen.barone@usdoj.gov

      Herbert L. Greenman (Terminated)      hgreenman@lglaw.com, ejagord@lglaw.com

      Frank L. LoTempio, III (Terminated)     fl otempio@lotempiopc.com, mcrane@lotempiopc.com

      John J. Molloy (Terminated)     jmolloy@johnmolloylaw.com, jmallery@johrunolloylaw.com

      Thomas S. Duszkiewicz       thomas.s.duszkiewicz@usdoj .gov, karen.a.brown@usdoj.gov

      Terry Granger (Terminated)     tgranlaw@aol.com



 f3                                                                                              10/22/2019, 10:38 AM
    ( I   It
                   Case 4:19-cv-01973-MWB-MA Document 1 Filed 11/18/19 Page 13 of 15
4

    10/25/2019


               UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NEW YORK


               UNITED STATES OF AMERICA,


                                                                                  ORDER
                            v.                                                  97-CR-133-A

               NEAL BENJAMIN.

                                          Defendant.


                     Defendant Neal Benjamin has filed a pro se motion for resentencing pursuant

               to 18 U.S.C. § 3582 and the First Step Act of 2018, Pub. L. N. 115-391, § 404, 132

               Stat. 5194 (Dec. 21, 2018). Defendant Benjamin acknowledges that his sentence of

               imprisonment was imposed under 21 U.S.C. § 841 (b)(1 )(C). Dkt. No. 927, p. 1, 3. He

               was sentenced to imprisonment without reference to a statutory mandatory-minimum

               term of imprisonment and within Sentencing Guidelines ranges based upon quantities

               of cocaine base that do not authorize a sentence reduction under the First Step Act

               and§ 3582. See Dkt. Nos. 865, 883, pp. 9-10. The Court has considered the

               defendant's other arguments in support of a sentence reduction and finds they are all

               without merit. See e.g., Dkt. No. 933. The defendant's motion for resentencing is

               denied.

                     IT IS SO ORDERED.


                                                              s/'R icfiarcf [ . ..'A.rcara
                                                             HONORABLE RICHARD J. ARCARA
                                                             UNITED STATES DISTRICT COURT
               Dated : October 21, 2019
 •   .j )••   .-
                   Case 4:19-cv-01973-MWB-MA Document 1 Filed 11/18/19 Page 14 of 15
        10/25/2019Lobban (Terminated) LLOB057@aol.com

            Fonda Dawn Kubiak (Terminated)       fonda_kubiak@fd.org, joanne_ sabatino@fd.org

            John F. Humann     John_Humann@fd.org, joanne_sabatino@fd.org

            Paul J. Cambria, Jr (Terminated)   pcambria@lglaw.com, kdrewery@lglaw.com

            Thomas J. Eoannou (Terminated) thomaseoannou@lawoffice484.com, lawoffice484@yahoo.com,
            philmodrzynski@lawoffice484.com

            Cheryl Meyers Buth     cmbuth@mblg.us

            1:97-cr-00133-RJA-LGF-2 Notice has been delivered by other means to:

            Neal Benjamin(Terminated)
            09104-055
            ALLENWOOD LOW
            FEDERAL CORRECTIONAL INSTITUTION
            Inmate Mail/Parcels
            P.O. BOX 1000
            WHITE DEER, PA 17887

            The following document(s) are associated with this transaction:

            Document description:Main Document
            Original filename:n/a
            Electronic document Stamp:
            [STAMP dcecfStamp_ID= l042579058 [Date= l0/22/2019] [FileNumber=4295106-
            0] [447aa09101b0cabe53fb215fe9b97d5ddd7aed7317041f25244eb3b0f268612ef6
            74eb12864e6379b868140d0f7a37cd448a3657dlb74603bd7bal3c2cbeae3b]]




3 of3                                                                                           10/22/2019, 10:38 AM
 ~13~             tJ'l/t/
  Case 4:19-cv-01973-MWB-MA Document 1 Filed 11/18/19 Page 15 of 15
 &kd~~e~~-~
 /,{J.f>p~ /OOtJ
v)v/;.J;;JlLA /,!- 11fr7

                                 RE:CE.\\/E.D
                                 sC~~N\ON
                                        ~o~ l




           Low Security Corrcctii111.              • .11
                    AllcowooJ. PA I . ' I
               Date._ _ _ _ _ _ _ _ __
         The enclosed letter was protc· ....· l ·' r ,.... h
        special m;.::!ing procedures for 11.H " ·          1 •
         y0u. The kl'cr has nei~her been •'!                     ~-05~5~~;------'--~---!
         inspected. ii the ,,.r;ter mises a 1;;                  j   Peter J Welsh
              problem over wuicol .h:i. r......· ~~~--~~             235 N Washington AVE
                                                                     Scranto.1, PA 1850l
           jurisdiction, you m.:iy wi~h ti •                         Uniled States
       material for further infc!"!''ati"" ·•
           Lf the writer encloses c•' ·.:~~.,. ...
       forwarding to another a.l.t <. i
                 rnrlf'\~HrP tn t ''"
                                         1
